Citation Nr: 0419513	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-06 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
denying service connection for bilateral hearing loss.  

In December 2003 the veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  At 
the December 2003 hearing the veteran submitted additional 
evidence along with a waiver of initial consideration of that 
evidence by the RO.  The additionally submitted evidence will 
be considered by the Board in this appeal.  


FINDINGS OF FACT

1.  At the time of separation from service, the auditory 
thresholds for the left ear
for 500, 1000, and 2000 Hertz were 26 decibels or greater.

2.  At the time of separation from service, the auditory 
thresholds for the right
ear were not recorded.

3.  At the time of the VA audiological examination in 
November 2001, the auditory thresholds for the right ear for 
2000, 3000 and 4000 Hertz were 26 decibels or greater.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during the veteran's 
active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the March 2002 rating 
decision and the December 2002 statement of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
veteran has been effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, regarding 
the issue of service connection for bilateral hearing loss, a 
substantially complete application was received in December 
2000.  The RO afforded the veteran notice and assistance 
pursuant to the VCAA in September 2001, prior to the March 
2002 rating denial of the claim on appeal. In this regard, 
the Board finds that the notice requirements of the VCAA have 
been met. 

The Board further finds that there has been substantial 
compliance with the assistance provisions of the VCAA.  The 
record includes the veteran's service medical records along 
with private and VA medical records.  In October 2001 the 
veteran was provided a VA audiological examination to 
evaluate his hearing loss and determine whether his current 
hearing loss was related to his period of service. 

All the VCAA requires is that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA and an adjudication of the appeal at this juncture 
is proper.

Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Factual Background

The veteran's DD 214, Armed Forces of the United States 
Report of Transfer or Discharge shows that his service 
occupational specialty was:  "Unit ORg Sup Spec." 

An audiometric test conducted at the time of examination for 
entrance into service revealed that the hearing threshold 
levels in decibels, converted from American Standards 
Associates (ASA) units to International Standards 
Organization (ISO) units, in both the right and left ears 
were: 10, 5, 5, and 0, at 500, 1000, 2,000, and 4,000 Hertz, 
respectively. A physical examination of the ears revealed no 
abnormalities.

Service medical records are absent for any complaints, 
findings or treatment for hearing loss.

An audiometric test conducted at the time of examination for 
separation from the service revealed that the hearing 
threshold levels in decibels, converted from ASA units to ISO 
for the veteran's left ear - with no explanation provided for 
the absence of test results for the right ear - were:  35, 
30, 30, and 25, at 500, 1000, 2000, and 4000 Hertz.

A private audiological examination performed in April 2000 
revealed that pure tone thresholds for the left ear were 05, 
00, 20, 65, 90, and 85 decibels at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz.  In the right ear pure tone thresholds 
were 10, 10, 35, 70, 80, and 90 decibels at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz.  It was reported that there was 
evidence of high frequency (hearing) loss on the left and 
right.

A VA audiological examination was performed in October 2001.  
The claims file was not provided to the examining 
audiologist.  The veteran complained of bilateral decreased 
hearing, difficulty understanding speech in the presence of 
noise, the telephone, and in groups.  It was indicated that 
the veteran was exposed to artillery noise during military 
service.  It was also reported that he had occupational noise 
exposure while working for Ford Company for over thirty years 
where he worked with forklifts as a pipe and steam fitter.  
It was indicated that the veteran reported using hearing 
protection.  Audiologic testing revealed that pure tone 
thresholds for the right ear were 10, 15, 40, 70, and 75 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, with an 
average of 50 decibels.  In the left ear pure tone thresholds 
were 15, 15, 25, 65, and 85 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, with an average of 48 decibels. Speech 
recognition scores in the right ear were 90 percent, and 84 
percent in the left ear.  

It was indicated that the testing in the right ear revealed 
mild sensorineural hearing loss at 2000 Hertz, and severe 
sensorineural hearing loss at 3000 and 4000 Hertz.  In the 
left ear there was moderately severe sensorineural hearing 
loss at 3000 Hertz, and severe sensorineural hearing loss at 
4000 Hertz.  The examining audiologist stated that "the 
present hearing loss cannot be determined with certainty as 
to whether it was service connected since there was no 
audiologic information provided with regard to his hearing 
while in the military."  The examining audiologist further 
stated that the veteran's occupational noise exposure would 
have contributed a great deal to his present hearing status.

In December 2003 a Travel Board hearing was held at the RO by 
the undersigned Acting Veterans Law Judge.  The veteran 
testified that during service he was in charge of petroleum 
oil and lubricating delivery for the firing of .105 and .155 
Howitzers and that he was repeatedly exposed to the loud 
noise of the guns firing during training exercises.  He 
stated that during that time he was not provided any hearing 
protection.  The veteran stated his hearing protection was to 
put his hands over his ears.  He stated that the delivery 
trucks were also very noisy.  The veteran stated that he 
worked for Ford as a plant plumber, pipe and steam fitter, 
and that there was not a lot of noise in that field.  The 
veteran stated that he did not think the noise he was exposed 
to at Ford contributed to his hearing loss, and that he was 
given hearing protection when he worked for Ford.  The 
veteran denied saying anything to the VA audiologist to the 
effect that he was exposed to loud noise while working for 
Ford.  Rather, he said there was no comparison between Ford 
and the military, that Ford was not a noisy environment and 
the plant he worked in was not building cars, it was a parts 
storage facility.  He stated that he had had a hearing aid 
for one year.  

At the December 2003 hearing a statement from an audiologist 
was received.  The audiologist stated that testing results 
showed the veteran had moderately severe bilateral 
sensorineural hearing loss which was reported to have been 
caused by intense noise exposure to artillery noise from 1965 
to 1967.  

Analysis

The veteran asserts that he has bilateral hearing loss that 
is a result of exposure to Howitzer (cannon) firings and 
truck noise that was incurred while in service delivering 
petroleum and oil to the artillery.  

The Board notes that the veteran's service records show that 
his occupational specialty was as a supply specialist 
assigned to an artillery unit during service. This supports 
the veteran's assertion that he was subjected to noise from 
artillery fire and trucks while in service.

While service medical records are absent for complaints or 
treatment of hearing loss in either ear, there is clearly a 
significant loss of hearing recorded in the left ear between 
1965 when the veteran began active service, and 1967 when he 
separated.  Curiously, no right ear audiometry readings were 
reported at separation from service.

When converted from ASA to ISO units, the left ear test 
results at the time of the veteran's separation physical show 
auditory thresholds in excess of 25 decibels for 3 of the 
measured frequencies.  These results meet the requirements 
for a hearing disability at the time of separation. 38 C.F.R. 
§ 3.385.   

The Board notes that there is an absence of interim medical 
data regarding hearing loss from service separation until the 
year 2000.  However, current medical evidence clearly 
demonstrates bilateral hearing loss disability as defined 
under 38 C.F.R. § 3.385 for both ears. 

Furthermore, at the December 2003 personal hearing, the 
veteran gave credible, detailed, testimony regarding the 
artillery fire and truck noise that that he was subjected to 
during service, delivering petroleum and oil to his artillery 
unit which was performed without ear protection.  The veteran 
also testified that subsequent to service while working at 
Ford as a plumber and pipe fitter, noise levels were not that 
great and that he was afforded ear protection.    

Generally, in making its determination, the Board must 
determine the credibility and probative value of the 
evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) and cases cited therein (holding that the Board has the 
duty to assess the credibility and weight to be given to the 
evidence). The Board may not base a decision on its own 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The Board acknowledges the VA audiologist's inability to 
determine whether or not the veteran's hearing loss was 
related to service, as she did not have access to the 
veteran's service medical records.  However, the service 
audiological tests contained in the claim file clearly show 
the existence of a disability in the left ear at the time of 
separation, and service connection is warranted.  
  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In the present case, the right ear was 
subjected to the same noise in service as the left ear, and 
is now the "poorer ear." Accordingly, the Board will give 
the veteran the benefit of the doubt.  The hearing loss in 
the right ear is likely the result of acoustic trauma 
incurred in service and service connection for bilateral 
hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted. 




	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



